I concur in the opinion of HISCOCK, J., except as to the paragraph pertaining to the finding of the keys. As to that I dissent upon the ground that the evidence taken of the finding of the keys and of their fitting the locks on the doors of the decedent's house was competent. The evidence so taken, in connection with the other facts and circumstances developed in the case, was sufficient to be considered by the jury as forming one of the circumstances or links in the chain of evidence, even though the evidence connecting the defendant with the possession of the keys may be slight.
CULLEN, Ch. J., WILLARD BARTLETT, CHASE and COLLIN, JJ., concur with HISCOCK, J.; HAIGHT, J., concurs in result in memorandum, with whom WERNER, J., concurs.
Judgment of conviction reversed, etc.